DETAILED ACTION
This office action is based on the claims submitted and filed on 09/29/2022.
Claims 1, 6-7, and 11 have been amended. Claims 21 and 22 are new.
Claims 1-3, 5-7, 9-13, 15-17, and 19-22 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3, 5-6, 9-13, 15-16, and 19-20are rejected under 35 U.S.C. 103 as being unpatentable over MOHAMMED et al. (US 2021/0050089 A1– “Mohammed”) in view of Benefield et al. (US 2018/0374386 A1 – “Benefield”) in view of Gao et al. (“Natural genetic variation in C. elegans identified genomic loci controlling metabolite levels”)

Regarding Claim 1 (Currently Amended), Mohammed teaches a system for generating a metabolic dysfunction nourishment program, the system comprising:
a computing device (Mohammed: [0027]-[0028]; a computer-implemented and web-based personalized nutrition and exercise program and comprehensive wellness assessment), the computing device configured to:
obtain a metabolic component from an input as a function of an informed advisor and a medical assessment as evidencing a condition of a metabolic system of a user Mohammed discloses obtaining nutrition data of a patient based on a received input from a provider/doctor [informed advisor] and an identifying metabolic states [medical assessment] of the patient as such impaired, functional, etc. [evident condition] and recommendation according to identify condition (Mohammed: [Fig. 3A], [0034], [0046], [0052], [0059], [0062], [0065], [0081], [0083], [0085], [0087], [0092], [0119], [0141])
identify a metabolic panel as a function of the metabolic component Mohammed discloses a nutrition database that stores nutrition data [metabolic panel] of a patient which includes information such as parameter values for macronutrient (e.g., protein, fat, carbohydrates, etc.), micronutrient (e.g., Vitamins, sodium, magnesium, etc.), and biota nutrients (e.g. lactococcus, lactobacillus, etc.), calories, cholesterol, macromolecules measurements, vitamins concentration, etc. (Mohammed: [Table 1], [0033], [0065], [0119]) wherein identifying further comprises:
receiving a status grading as a function of a metabolic guideline Mohammed discloses patient health status based on information stored and received from different sources, such as wearable sensors and lab test data and analyzing the parameter values to determine metabolic state of an individual/patient and output condition of metabolic health aspect(s) where the output is providing a rating [grading] for the patient metabolic state (poor, functional, optimal) or a status of an organ such as heart health rating (Mohammed: [Fig. 13 J-K], [0042], [0046], [0068], [0071], [0094], [0107], [0119])
ascertaining a metabolic dysfunction present in the user Mohammed discloses comparing the different metabolic state of a patient to a baseline and accordingly a metabolic abnormality is identified (Mohammed: [0071]-[0075], [0079]-[0083], [0162], [0197])
specifying which parameters of metabolic panel data to obtain as a function of a metabolic machine-learning model Mohammed discloses a “predicted metabolic state” and “true metabolic states” and using measurements [parameters] from biological data such as BMI to determine “true metabolic state”, as an example, and for training machine learning model (Mohammed: [0068], [0071]-[0072], [0122]-[0123], [0126], [0197])
wherein the specifying comprises-
receiving metabolic training data, wherein the training data correlates metabolic component to metabolic panel Mohammed discloses a metabolic data received for training metabolic models to predict or determine changes in measurements of biological data from the true state of the patient using the biological data (Mohammed: [0067], [0069], [0072]-[0073], [0119], [0122]-[0124], [0129])
training the metabolic machine-learning model using the metabolic training data; Mohammed discloses training models using biological and nutritional data (Mohammed: [0067]-[0073], [0120], [0122]-[0123], [0125])
specifying which parameters of metabolic panel data to obtain as a function of the metabolic panel data and the metabolic machine-learning Mohammed discloses a “predicted metabolic state” and “true metabolic states” and using measurements [parameters] from biological data such as BMI to determine “true metabolic state”, as an example, and for training machine learning model on the effect of each biological data measurement(s) (Mohammed: [0068], [0071]-[0072], [0119], [0123], [0126])
providing an updated metabolic machine-learning model, which incorporates a new metabolic component that relates to a modified … goal Mohammed discloses updating the metabolic model [metabolic machine-learning model] according to updated dataset to train the recommendation model (Mohammed: [0050], [0067], [0083], [0087], [0124])
determine an edible to be consumed by the user as a function of metabolic panel data obtained Mohammed discloses nutrition recommendation list of food [edible] for patient to consume as part of patient treatment where one example of a machine learning models (e.g. glucose impact model) is demonstrating foods to be consumed and impact effect on patient blood glucose and recommended foods (Mohammed: [Table 1], [0052], [0065], [0092], [0132])
wherein determining the edible further comprises:
receiving a nourishment composition from an edible directory Mohammed discloses a lookup table [directory] for nutrition database that includes macronutrient, micronutrient, and biota nutrients information [nourishment composition] for a wide variety of foods and ingredients organized by suitability and nutrition information for each food whereas the example of glucose impact model includes features that provides composition such as carbs, fat, etc. (Mohammed: [0065], [0101], [0109], [0132], [0133]-[0134], [0137])
producing a nourishment demand as a function of the metabolic panel, Mohammed discloses an adjustment associating with a food intake such as food quantity and type that is required to address nutrient abnormalities and deficiencies identified from the health management platform such as lack of a particular nutrition and a recommended dose of vitamin (Mohammed: [0051], [0081]-[0083], [0113], [0162])  
wherein producing the nourishment demand further comprises: 
receiving a nourishment goal Mohammed discloses tailoring a recommendation with objectives for improving measurements to optimize metabolic levels [nourishment goal] (Mohammed: [0043], [0081]) Mohammed discloses a set of objectives to improves a metabolic health that includes schedule food or meal, supplement, etc. and the type of food and amount to be consumed for addressing a condition or abnormalities (Mohammed: [0081]-[0083], [0094], [0099]-[0101])
ascertaining a metabolic divergence as a function of the nourishment goal and a metabolic panel Mohammed discloses a change of lifestyle and food intake that adjust a metabolic deviation toward an optimal metabolism such as replacing refined carbs with wholegrain food or supplement/medication (Mohammed: [0079]-[0083], [0094], [0099]-[0102], [0197])
producing the nourishment demand as a function of the metabolic divergence Mohammed discloses an adjustment associating with a food intake such as food quantity and type that is required to address nutrient abnormalities and deficiencies identified from the health management platform such as lack of a particular nutrition and a recommended dose of vitamin (Mohammed: [0081]-[0083], [0101], [0162])  
determining the edible as a function of the nourishment composition, the ascertained metabolic dysfunction, and the nourishment demand using an edible machine-learning model Mohammed discloses based on adjustment to nutrients such as food intake, a food type/item is determined, e.g. wholegrain foods while keeping in consideration the metabolic factors of the food type/item and deficiencies identified (Mohammed: [0081]-[0083], [0101]-[0102], [0162]) 
generate a nourishment program as a function of the edible and a desired metabolic outcome using a nourishment machine-learning model Mohammed discloses implementing mechanism(s) using machine learning models providing a recommended elements [edibles] providing a list of a food [nourishment program] such as type of food and quantity where a food may impact positively on metabolism of a patient for a desired improvement of health (Mohammed: [Fig. 13 C-G], [0123], [0145], [0162], [0174], [0183]-[0184]).
Mohammed discloses determining an optimal metabolic function goal and a dietary consumption recommendation for achieving the optimal level or goal [0043], [0081]-[0083], [0089], [0101]-[0102], [0197]), but does not expressly disclose determining the basal metabolic rate goal.
Benefield teaches
ascertaining a basal metabolic rate goal Benefield discloses a dietary service program assisting an individual nutrition where a process of determining the basal metabolic rate goal based calculating input variables of the individual used in combination with activity level for total energy expenditure of the individual to determine the recommended basal metabolic rate [basal metabolic rate goal] for each specific individual (Benefield: [0045]-[0048], [0063])
modified basal metabolic rate goal Benefield discloses based on calculating the recommended basal metabolic rate [basal metabolic rate goal] the system adjusts the intake percentage to meet the goal (Benefield: [0047]-[0048], [0063]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mohammed to incorporate a determined target of basal metabolic rate to be used with metabolic function, as taught by Benefield which may be used to assist individuals in maintaining physical wellbeing and a healthy lifestyle (Benefield: [0009]).
The combination of Mohammed and Benefield discloses a threshold of food impact and levels of measurements, e.g. HBA1C, that provides inconsistency with the threshold level that identify divergence in metabolic state variance (Mohammed: [0075], [0090], [0138], [0158], but does not expressly disclose using a transgression parameter or value.
Gao teaches
wherein the metabolic divergence includes a transgression parameter, wherein the transgression parameter identifies a variance limit of the metabolic divergence for a chromosome Gao discloses analysis of metabolic homeostasis and impact of nutrient to determine metabolic disorders by measuring fatty and amino acids and screening chromosomes to extract genetics of metabolism by measuring and displaying quantitative metabolic traits variation [divergence] across different chromosomes using transgression analysis which is provided a variance level [parameter] Geo: [p. 1297, col. 1], [p. 1298, col .2], [p. 1299, col. 1], [p. 1305, col. 2], [Fig. 5, 6]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mohammed and Benfield to incorporate the threshold parameter of a measurement level such as HBA1C to define a transgression parameter to identify if a measured value exceeded the permissible range, as taught by Geo which may help identify loci on a chromosome affecting metabolite trait variation (Geo: [p. 1298, col. 2]).

Regarding Claim 2 (Original), the combination of Mohammed, Benefield, and Gao teaches the system of claim 1, wherein the metabolic component includes a biomarker Mohammed discloses metabolic components including biomarkers such as cardiac health, pancreatic, etc. biomarkers (Mohammed: [Table 1], [Fig. 13 J-K], [0107]).

Regarding Claim 3 (Original), the combination of Mohammed, Benefield, and Gao teaches the system of claim 1, wherein obtaining the metabolic component includes receiving an input from a user and obtaining the metabolic component as a function of the input Mohammed discloses receiving inputs from different sources such as patient, sensors, lab test, where a patient may input foods consumed over a period of time and health management platform access [obtain] macronutrient, micronutrient, and biota nutrient information stored in a nutrient database  (Mohammed: [0057], [0091]-[0092], [0119]).

Regarding Claim 5 (Previously Presented), the combination of Mohammed, Benefield, and Gao teaches the system of claim 1, wherein identifying the metabolic dysfunction further comprises:
obtaining a dysfunction training set that relates a metabolic enumeration and a metabolic system effect Mohammed discloses training data to determine a metabolic state and deviation [dysfunction] using data from nutrition database information, biological data (e.g. lab test), food items, etc., and impact of the measured value from different components on the metabolic system of the patient (Mohammed: [0071]-[0073], [0077]-[0079], [0081]-[0083], [0093]-[0094])
 determining the metabolic dysfunction as a function of the metabolic component using a dysfunction machine-learning model, wherein the dysfunction machine-learning model is trained as a function of the dysfunction training set Mohammed discloses using the trained model data to compare the true and predicted metabolic state and if the two states are not matched, abnormality may be determined in addition using the data provided by the nutrition database which is analyzed to determine any abnormality and provide a recommendation where such data is used to train a module to recognize nutrients needed (Mohammed: [0081]-[0083], [0094]).

Regarding Claim 6 (Currently Amended), the combination of Mohammed, Benefield, and Gao teaches the system of claim 1, wherein determining the edible further comprises:
generating a likelihood parameter, wherein the likelihood parameter relates a user taste profile to an edible profile determining the edible as a function of the likelihood parameter Mohammed discloses a metabolic digital twin comprising health module and lifestyle module where the lifestyle module comprising a taste module which generate an output from a patient input for current state of mind such as if the patient likes a food consumed where the food is labeled by a score indicating a score scale [likelihood] (Mohammed: [0111]-0112])
determining the edible as a function of the likelihood parameter Mohammed discloses a nutrition module and taste module compare food items with the same metabolic effect on a patient and priories [determine] the food the patient enjoy more (Mohammed: [0112]).

Regarding Claim 9 (Original), the combination of Mohammed, Benefield, and Gao teaches the system of claim 1, wherein the metabolic outcome includes a treatment outcome Mohammed discloses recommendation module supplying different recommendations for improvement patient’s bio-signals that works to replenish a deficient nutrients, offset an access nutrients, etc. and each recommendation provides different adjustment such as nutrition to predicted metabolic response [metabolic outcome] and based on the response, the recommendation module confirm which recommendation(s) have the most positive effects on the patient metabolic health [treatment outcome] (Mohammed: [0081] [0084])

Regarding Claim 10 (Original), the combination of Mohammed, Benefield, and Gao teaches the system of claim 1, wherein the metabolic outcome includes a prevention outcome Mohammed discloses the digital module predicates based on nutrition objectives and adherence to recommendation such as food to consume to improve [prevention outcome] future metabolic state (Mohammed: [0084], [0101], [0169]-[0170], [0174]).

Regarding Claim 11 (Currently Amended), claim 11 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 12-13, 15-16, and 19-20, claims 12-13, 15-16, and 19-20 recite substantially similar limitations to claims 2-3, 5-6, and 9-10, as such, are rejected for similar reasons as given above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MOHAMMED et al. (US 2021/0050089 A1– “Mohammed”) in view of Benefield et al. (US 2018/0374386 A1 – “Benefield”) in view of Gao et al. (“Natural genetic variation in C. elegans identified genomic loci controlling metabolite levels”) in view of Leifer et al. (US 2019/0228856 A1 – “Leifer”) 

Regarding Claim 7 (Currently Amended), the combination of Mohammed, Benefield, and Gao teaches the system of claim 6, wherein determining the edible further comprises receiving a flavor variable from a flavor directory and determining the edible profile as a function of the flavor variable
the combination of Mohammed, Benefield, and Gao discloses user food preference [edible profile] using a taste module but dos not disclose flavor variable. 
Lefier teaches
receiving a flavor variable from a flavor directory Leifer discloses a determining a user food preferences such as taste [flavor variable] preference (e.g. sweetness, sourness, saltiness, etc.), and based on the user dietary restrictions and food that are most likely be consumed by the user, and present the edible profile of the user based on preferences (Leifer: [0008]; determining user food-related preferences (e.g., health goals, taste preferences, dietary restrictions, etc.) associated with one or more users S110; collecting one or more dietary inputs…  determining personalized food parameters… presenting the personalized food parameters …, [0010], [0019]; User food-related preferences can include… taste preferences (e.g., types of cuisines, texture, types of tastes, preferences for sweetness, sourness, saltiness, bitterness, umami, etc.), …).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mohammed, Benefield, and Gao to incorporate consumable or food flavor to the user taste profile for consuming the food, as taught by Leifer which may improve food-related personalization to the user needs such as meeting food-related goals (Leifer: [0004], [0008]).

Regarding Claims 17, claim 17 recites substantially similar limitations to claim 7, as such, is rejected for similar reasons as given above.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MOHAMMED et al. (US 2021/0050089 A1– “Mohammed”) in view of Benefield et al. (US 2018/0374386 A1 – “Benefield”) in view of Gao et al. (“Natural genetic variation in C. elegans identified genomic loci controlling metabolite levels”) in view of Deciu et al. (US 2017/0316150 A1 – “Deciu”)

Regarding Claims 21 (New), the combination of Mohammed, Benefield, and Gao teaches the system of claim 1, 
the combination of Mohammed, Benefield, and Gao discloses screening chromosomes such as chromosome II, but do not specify the chromosome is 2q37. 
Deciu teaches 
wherein the chromosome is chromosome 2q37 Deciu discloses assessment of genetic variations and medical conditions related disorders such as metabolic disorders and identifying chromosome abnormalities such as monosomies where chromosome 2q37linked to condition or abnormality (Deciu: [0367]-[0369], [0376], [Table 1 A-B]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mohammed, Benefield, and Gao to incorporate screening chromosomes to define a specific chromosome 2q37, as taught by Deciu which may help identify syndrome or abnormality linked to different chromosomes (Deciu: [0376], [Table 1 A-B]).

Regarding Claims 22 (New), claim 22 recites substantially similar limitations to claim 21, as such, is rejected for similar reasons as given above.


Response to Amendment/Argument
Applicant's arguments filed 08/29/2022 have been fully considered by the Examiner has addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 7-10. 
The applicant argument Mohammed, Benefield, Kruger individually or in any combination do not discloses or suggest the amended limitations. Examiner asserts that the Applicant argument is directed to a newly added feature that was not examined or searched in the prior Office Action. Examiner asserts that Mohammed discloses identifying divergence in metabolic state variance and Kruger discloses a use of transgression, but do not expressly discloses divergence for a chromosome. Accordingly, Examiner has added a new reference “Gao” teaches the new feature.
Hence, Applicant's remarks with regard to Mohammed, Benefield, Kruger are moot in light of the inclusion in the claim above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626